Citation Nr: 0202068	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  95-38 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 21, 
1994 for a grant of service connection for impotence and an 
award of special monthly compensation for loss of use of a 
creative organ, to include on the basis of whether a February 
1981 rating decision contained clear and unmistakable error 
(CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from November 1964 to July 
1965.  This case comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a February 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

In March 1998, the Board remanded this case for further 
development.  The RO completed that development, issued 
another rating decision in August 1999, and returned the case 
to the Board for further consideration.   

In a November 1999 decision, the Board found that the 
February 1981 decision which denied service connection for 
loss of use of a creative organ did not contain CUE and that 
the criteria for an earlier effective date for service 
connection for impotence and for special monthly compensation 
based upon loss of use of a creative organ have not been met.  
The veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2001, the 
Court granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) filed by the veteran's 
representative and by the Secretary of Veterans Affairs, 
vacated the BVA November 1999 decision, and remanded the case 
to the Board for readjudication and disposition consistent 
with the Joint Motion. 

In letters to the Board dated in November 2001, the veteran 
raised the issue of service connection for residuals of a low 
back disability due to a diskectomy and his transverse 
myelitis and appeared to raise the issue of an earlier 
effective date for a total disability rating based on 
individual unemployability (TDIU).  These matters are 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  In a February 1981 rating decision, the RO denied service 
connection for loss of use of a creative organ; the RO issued 
notice of this decision on February 20, 1981; and the veteran 
did not file a notice of disagreement (NOD) with this 
decision.

2.  The RO failed to obtain and consider copies of the Army 
hospital examination report dated in August 1968; at the time 
the February 1981 decision was made, the report of 
examination would not have manifestly resulted in a grant of 
service connection for loss of use of a creative organ.

3.  The veteran's reopened claim of service connection for 
impotence and orignal claim for special monthly compensation 
was received by the RO on September 21, 1994.

4.  A VA examination report shows the veteran was first 
diagnosed with organic impotence secondary to myelitis in 
December 1994.

5.  In a February 1995 rating decision, the RO granted 
service connection for impotence, awarded special monthly 
compensation based upon loss of use of a creative organ, and 
assigned an effective date of September 21, 1994; the veteran 
was informed of the February 1995 rating decision in March 
1995 and perfected an appeal with respect to the assignment 
of an earlier effective date.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision, which denied service 
connection for loss of a creative organ, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West Supp. 
2001); 38 C.F.R. §§ 3.104, 3.105(a) (2001).

2.  The requirements for an effective date for the grant of 
service connection for impotence and an award of special 
monthly compensation based upon loss of use of a creative 
organ, prior to September 21, 1994, have not been met.  38 
U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.  

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained.  Whether a prior decision was 
clearly and unmistakably erroneous is based on the evidence 
of record at that time.  See, e.g., Russell v. Principi, 3 
Vet. App. 310 (1992).  As the United States Court of Appeals 
for the Federal Circuit recently held, 

Although the language of [38 U.S.C.A.] § 
5109A does not expressly limit the 
evidence that can be considered in a CUE 
challenge to evidence that was of record 
at the time the challenged decision was 
made, the legislative history of the 
statute, the purpose of the statute, and 
the overall statutory scheme for 
reviewing veterans' benefits decisions 
all indicate that Congress intended the 
evidence to be so limited.

Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).

There also is, by law, no additional relevant evidence to be 
obtained with claims for earlier effective dates involving a 
grant of service connection and special monthly compensation 
when an effective date of the date of receipt of the claim 
has been assigned.  As discussed more fully below, the 
effective date of an evaluation and an award of compensation 
based on an original, or reopened, claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2001).  Therefore, even if 
evidence did exist pre-dating the claim that showed service 
connection, or special monthly compensation, was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

VA has secured or attempted to secure all relevant VA and 
private medical records.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The veteran has been advised by 
the statement of the case and the supplemental statements of 
the case of the evidence that would be necessary for him to 
substantiate his claim.  Also, there is no additional notice 
that could be provided to the veteran as to any additional 
information or lay or medical evidence that he could submit 
in support of his claim.  Under these circumstances, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  Therefore, a remand for 
development under VCAA is not warranted and would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Accordingly, the Board may 
proceed with the issuance of a decision. 

Soon after the veteran's separation from service in 1965, he 
filed a claim for disability compensation.  Although his 
August 1965 claim for benefits included a claim for service 
connection for traverse myelitis, as well as for other 
disabilities, it did not include a claim for impotence or 
loss of use of a creative organ.  The record shows that the 
veteran was discharged from service, following Medical 
Evaluation Board (MEB) and Physical Evaluation Board (PEB) 
proceedings, with a diagnosis of myelitis transverse with 
bilateral paralysis of sciatic nerve and bilateral paralysis 
of femoral nerve.  A September 1965 rating decision granted 
service connection for severe traverse myelitis with 
neurogenic bladder and assigned a total temporary rating for 
convalescence from the date of separation from service (July 
21, 1965).  

In connection with subsequent claims for increased ratings, 
he underwent VA physical examinations in January 1966 and 
March of 1967 and 1971.  The RO also obtained VA treatment 
records.  The veteran's complaints centered on his bowel and 
bladder problems.  VA examination reports in January 1966 and 
March 1967 show no complaints of, or any clinical findings 
with regard to, sexual dysfunction.  It was not until March 
1971, that the veteran indicated "trouble with having marital 
relations (phiscally)" [sic].  None of these records showed 
or reflected a diagnosis of impotence or loss of use of a 
creative organ.  Even so, the March 1971 neuropsychiatric 
examiner diagnosed residuals of transverse myelitis 
manifested by bladder, bowel and sexual difficulty with 
residual weakness in legs.  A VA urological examination 
report at that time reflects that the veteran was able to 
engage in sexual intercourse on a regular basis and had sired 
two children since the removal of his catheter.  A 1975 
private hospital report, when the veteran underwent a lumbar 
laminotomy, noted that his genitourinary system was normal 
and that he had four children and had a history of treatment 
for transverse myelitis in 1965, without any apparent 
sequelae or neurological problems since that time.

On January 29, 1981, the veteran filed a claim for service 
connection for "loss of use of a healthy sex life."  The 
veteran asserted that his erectile dysfunction was due to his 
myelitis and indicated that he had discussed the problem with 
a physician at an August 1968 Army hospital examination, who 
had made some suggestions to increase his enjoyment.  The 
veteran added that he was fertile and that he had five 
children but asserted that he was "impudent" [sic].

In February 1981, the RO denied the veteran's claim, 
determining that the loss of use of a creative organ was 
"not shown either medically or factually" and noting that 
the veteran had five children born since 1969, including a 
child born in December 1978.  The veteran's sixth child was 
born two days after the RO's letter notifying the veteran of 
its decision.

At a July 1993 examination, the veteran again complained of 
problems with sexual intimacy and loss of feeling in his 
penis with some impairment of function.  On that examination 
report, the examiner noted that the veteran had a significant 
right testicular atrophy and diagnosed sexual dysfunction due 
to service-connected transverse myelitis.  

On September 21, 1994, the veteran filed a claim for 
entitlement to service connection for "sexual problems."  In 
December 1994, the VA examiner diagnosed the veteran with 
impotence based on atrophy of the right teste.

By a February 1995 rating decision, the RO granted service 
connection for impotence, awarded special monthly 
compensation based upon loss of use of a creative organ, and 
assigned an effective date of September 21, 1994, the date of 
the reopened/original claim.


The veteran contends that he is entitled to an effective date 
earlier than 
September 21, 1994, for service connection for impotence and 
for special monthly compensation based upon loss of use of a 
creative organ because the February 1981 rating decision 
denying service connection for loss of use of a creative 
organ was clearly and unmistakably erroneous.  The veteran 
contends, in substance, that, even though he informed the RO 
that there was a 1968 diagnosis of impotence in an August 
1968 Army hospital examination report, the RO did not obtain, 
or consider, it; that, given this diagnosis, it was clear 
error of fact to deny his claim because he had fathered 
children; and that the 1981 decision should be reversed and 
he should be granted benefits from at least 1981 and, more 
appropriately, from 1968 on the basis of an informal claim.  
Alternatively, the veteran maintains that the effective date 
should go back to 1965, when he was granted service 
connection for his myelitis.  In addressing these 
contentions, the claim alleging CUE in the February 1981 
rating decision will be addressed first, followed by the 
claim for an earlier effective date.

I.  Clear and Unmistakable Error

Applicable regulations provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2001).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).
The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313). Finally, the Court has held that the 
failure to fulfill the duty to assist cannot constitute CUE.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Even though the February 1981 decision in question denied 
service connection for "loss of use of a creative organ", 
this claim is actually a claim for compensation for 
additional disability associated with a previously service-
connected disability (myelitis).  At the time of the February 
1981 decision, the law provided for special monthly 
compensation for loss of use of a creative organ and 
provided, as it does now, that loss of use of a creative 
organ existed if there was loss of use of one or both 
testicles.  See 38 U.S.C. §  314(k) (Supp. IV 1980); 
38 C.F.R. § 3.350 (1980).  Therefore, the claim more 
appropriately would be characterized as a claim for service 
connection for impotence or erectile dysfunction.

In February 1981, service connection was in effect for a 
number of disabilities secondary to transverse myelitis and 
the veteran claimed that he was also impotent.  In denying 
the veteran's claim, the RO determined that loss of use of a 
creative organ was "not shown either medically or 
factually."  The RO observed, correctly, that the veteran 
had five children born since 1969, including a child born in 
December 1978.  The veteran, in his representations, before 
the RO conceded that he was not sterile, but indicated that 
he was unable to sustain an erection (that is, erectile 
dysfunction).  The RO issued notice of this decision on 
February 20, 1981, but the veteran did not file a notice of 
disagreement with this decision.  As the veteran did not file 
a notice of disagreement with the February 1981 decision 
within one year of notice of the decision, it became final.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2001); Person v. Brown, 5 Vet. App. 449, 450 
(1993).

In asserting that the RO's February 1981 decision was 
erroneous, the veteran's representative has advanced a number 
of arguments.  The representative contends that the RO 
erroneously equated sterility with impotence, that the RO 
ignored the atrophy of the veteran's right testicle, and that 
the RO failed in its duty to assist the veteran develop his 
claim.  
  
It is not contended nor does the evidence establish that loss 
of use of a creative organ is based on inability of the 
veteran to produce spermatozoa.  Indeed, the facts that the 
veteran fathered six children, the last was born on February 
[redacted], 1981, and that he asserts that a May 2001 VA test shows 
that his sperm count was around 25,000,000 demonstrate that 
his service-connected myelitis did not result in the 
inability to produce spermatozoa. 

The Board observes that the record is complicated by the 
interchangeable use of two terms in the record -- impotence 
and erectile dysfunction.  For the sake of clarity, the Board 
will use the STEDMAN'S MEDICAL DICTIONARY (26th ed. 1995), 
definitions.  Impotence is defined as the inability of the 
male to achieve and/or maintain penile erection and thus 
engage in copulation; a manifestation of neurological, 
vascular, or psychological dysfunction.  The term erectile 
dysfunction connotes some loss of erectile function, without 
complete inability to achieve or maintain penile erection and 
engage in copulation.  

Following a complete review of the record and the extant 
regulations, the Board finds that the February 1981 rating 
decision contained error, but was not clearly and 
unmistakably erroneous.  With regard to the veteran's 
contention that the 1968 Army hospital examination report, 
which contained a diagnosis of impotence, should have been 
obtained and considered and was constructively part of the 
record, the Board agrees.  

At the time this error was made, however, the error (failure 
to obtain and consider the 1968 VA Army hospital examination 
report) would not have manifestly changed the outcome of the 
decision.  That is, based on the evidence constructively part 
of the record in February 1981, it is not "undebatable" that, 
had the 1968 report been considered, the results would have 
been a grant of service connection for loss of use of a 
creative organ. 

At the time of the February 1981 decision, medical evidence 
did not document an atrophy of either testicle.  An August 
1965 VA examination had revealed the veteran's genitalia to 
be normal and later examinations before 1981 had not revealed 
contrary evidence in this respect.  January 1966 and March 
1967 VA examination reports show no complaints of, or any 
clinical findings with regard to, sexual dysfunction.  At an 
August 1968 Army hospital examination, based on the veteran's 
reported difficulty in achieving and maintaining an erection 
and the inability to have an ejaculation while having 
intercourse, the examiner diagnosed him with transverse 
myelitis, etiology undetermined, with resultant paraparesis, 
neurogenic bladder and fecal incontinence and impotence 
without any supporting clinical or physical findings.  During 
a March 1971 VA examination, the veteran complained of 
inability to obtain a firm erection and a VA 
neuropsychiatrist diagnosed residuals of transverse myelitis 
manifested by symptoms that included sexual difficulty. 
 
A March 1971 special urological examination report before the 
RO at the time of the 1981 decision reflects that the veteran 
was able to engage in sexual intercourse on a regular basis 
and had sired two children since the removal of his catheter.  
A 1975 private hospital report noted that the veteran's 
genitourinary system was normal and that he had four children 
and had a history of treatment for transverse myelitis in 
1965 without any apparent sequelae or neurological problems 
since that time.  At an April 1977 VA social neuropsychiatric 
examination, the veteran reported trouble with impotence, 
explaining that his erections lacked firmness and that he 
could only reach orgasm by being rubbed between the scrotum 
and rectum.  The examiner did not diagnose the veteran as 
impotent or make any clinical findings with regard to the 
claimed sexual dysfunction.  Private treatment records and 
physician statements of record at the time of the February 
1981 decision note treatment for incontinence and back 
problems.  As observed by the RO, sexual difficulty, or 
erectile dysfunction, does not necessarily equate with 
impotence, let alone testicular atrophy. 

The absence of any recorded complaints, clinical findings, or 
diagnosis in service, the facts that the 1968 diagnosis of 
impotence was unsupported by clinical findings and the 
absence of abnormal clinical findings after August 1968 
showing testicular atrophy, that the veteran sired five 
children before 1979, and that his wife was pregnant with his 
last child born two days after the RO issued its decision in 
1981, is evidence, which the RO would have had to weigh 
against the August 1968 opinion that the veteran was 
impotent.  The weighing of the evidence at that time would 
have required consideration of factors such as the absence of 
a stated basis for the August 1968 medical opinion, including 
that the opinion did not indicate review of the medical 
evidence of record or include any clinical finding of 
testicular atrophy.  The Court has stated that mere 
disagreement with the way the evidence is weighed does not 
constitute CUE; more than a simple disagreement as to how the 
facts were weighed or evaluated is required to demonstrate 
CUE.  See Damrel, 6 Vet. App. at 245.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  The Board emphasizes that, at the time of the February 
1981 rating decision, there was evidence of record both for 
and against the claim for service connection, which would 
have been weighed by the RO.  Therefore, the Board concludes 
that, although the RO should have obtained and considered the 
1968 Army hospital examination report, and erred by failing 
to do so, it is not undebatable that reasonable minds could 
not differ as to whether service connection would had to have 
been granted at that time. 

As such, the evidence constructively before the RO in 
February 1981 did not compel a conclusion, to which 
reasonable minds could not differ, inconsistent with the RO's 
determination.  Even were one to assume, for the sake of 
argument, that the ability to sire children does not 
constitute at least some evidence that the veteran did not 
suffer from impotence as claimed and that the RO's 
consideration of such evidence, or the failure to consider 
the 1968 diagnosis of impotence, in some sense constituted 
error, it is not the case that any such error would have led 
to a different result.  At the time of the rating decision in 
question the veteran did not assert nor did competent 
evidence show, that the creative portion of his sexual 
activity, that is, his ability to produce sperm, had been 
lost.  Testicular atrophy or loss was not shown, and the 
veteran did not assert that he was sterile or was unable to 
penetrate.  Indeed, the evidence of record shows that he was 
able to achieve an erection and although he had problems 
maintaining one, ejaculation was possible.  Essentially, 
these factors equate to a maintenance of creative 
functioning.  The RO did not have before it a competent 
diagnosis of impotence based on clinical findings, a 
diagnosis of testicular atrophy, or findings reflecting that 
either teste was atrophied in fact.  The RO acted correctly, 
therefore, in denying service connection for loss of use of a 
creative organ.  

Further, the veteran contends that the RO should have 
afforded him an examination, which would have included 
measuring his testes.  But CUE may not be predicated upon 
failure to develop a claim.  Crippen, 9 Vet. App. at 424; 
Caffrey, supra.  For these reasons, the Board finds that, 
while the RO committed error in the February 1981 decision, 
the error was not CUE.

Finally, regarding the contention that the RO did not 
consider all of the evidence on record at the time of the 
1981 decision, the Court in Baldwin v. West, 13 Vet. 
App. 1 (1999), acknowledged that it was not until 1990 that 
ROs were required to summarize the evidence they had 
considered in their decision and to include the reasons for 
their denial of a claim.  See 38 U.S.C. § 5104(b) (enacted 
1989).  In any event, none of the veteran's arguments 
establishes that the February 1981 rating decision was 
unmistakably incorrect.  The medical evidence did not 
completely support the position that the veteran had lost the 
use of a creative organ related to his service-connected 
myelitis.

II.  Earlier Effective Date

Service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  
The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The regulations also stipulate that under 38 C.F.R. § 3.157, 
an informal claim may consist of a report of examination or 
hospitalization.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  The Court has held that a 
report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-36 
(1993); 38 C.F.R. 
§ 3.157 (2001).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  The 
date of an award based upon an original claim or a claim to 
reopen a final adjudication can be no earlier than the date 
or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (2001).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case, since the veteran's August 1965 
service-connection claim did not include a claim for 
impotence or loss of use of a creative organ.  Therefore, 
under the applicable statute and regulation, the effective 
date cannot be the date of veteran's original claim for 
service connection for myelitis in 1965, as is contended 
here.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Where a claim for service connection is reopened based upon 
submission of new and material evidence after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).  Similarly, the effective 
date for an award of special monthly compensation is the same 
as that for a rating increase, or the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o); Akles v. Derwinski, 1 Vet. App. 118 
(1991).

There is no question that an earlier denial of service 
connection for loss of use of a creative organ in February 
1981 constitutes a final decision.  See 38 U.S.C.A. § 7105(c) 
(West 1991).  Therefore, inasmuch as the decision is not the 
result of CUE, the claim that gave rise to that decision 
cannot serve as a basis upon which to predicate an effective 
date earlier than September 1994 for the grant of benefits in 
this case.  

The veteran's representative has suggested rating decisions 
promulgated after February 1981 contained CUE consisting of 
failure to address the issue of entitlement to service 
connection or special monthly compensation for loss of use of 
a creative organ.  This argument, however, is inappropriate.  
Inasmuch as a decision failed to address that issue, there is 
no adjudication that can be characterized as erroneous.  

Following the RO's February 1981 decision, it was not until 
September 21, 1994, that the veteran filed a formal 
application to reopen the claim and an original claim for 
special monthly compensation for loss of the use of a 
creative organ.  By rating action of February 1995, the RO 
granted service connection for impotence, awarded special 
monthly compensation based upon loss of use of a creative 
organ, and assigned an effective date of September 21, 1994, 
the date of the reopened/original claim.  In June 1995, the 
veteran entered an NOD with regard to the effective date 
assigned for service connection for impotence and for an 
award of special monthly compensation for loss of use of a 
creative organ, claiming that the effective date should go 
back to the date he was awarded service connection for 
myelitis.

The Board has also reviewed the record to determine whether 
an informal claim was filed after February 20, 1981 and 
before September 21, 1994.  A review of the record reflects 
that there was no informal claim that could be construed as 
meeting the requirements of 38 C.F.R. § 3.155 and 3.157 filed 
following the RO's February 1981 final decision until a 
December 23, 1994 VA examination report, when the VA examiner 
diagnosed the veteran with impotence and confirmed atrophy of 
the right teste meeting the requirements of 38 C.F.R. 
§ 3.350(a)(1)(a) (2001).  The veteran complained of loss of 
feeling in his penis with some impairment of function at a 
July 1993 examination.  At that examination, the veteran 
indicated that he could maintain an erection no longer than 
five minutes, that he was unable to achieve satisfaction 
during the normal course of intimacy and that he needed 
special stimulation.  Although the examiner diagnosed sexual 
dysfunction as well as sensory problems due primarily to the 
veteran's service-connected transverse myelitis, he did not 
diagnose impotence or confirm atrophy of the right teste 
meeting the requirements of 38 C.F.R. § 3.350(a)(1)(a).  The 
veteran did not file a formal application within one year 
that the Board could construe as an intent to apply for VA 
benefits.  See 38 C.F.R. § 3.155.  It was not until September 
21, 1994, that the veteran filed a claim for entitlement to 
service connection for "sexual problems."

The Court has held that the mere presence of a disability 
does not establish an intent on the part of the veteran to 
seek service connection for that condition (or, in this case, 
to seek reopening of the claim).  See Crawford, 5 Vet. App. 
at 35; KL v. Brown, 5 Vet. App. 205, 208 (1993).  The Court 
has held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Accordingly, under the applicable 
regulations, the earliest date for which entitlement to 
service connection for impotence and special monthly 
compensation could normally be granted is the date of receipt 
of the veteran's formal claim, which is September 21, 1994.  
See 38 C.F.R. § 3.400.  Therefore, given that the record 
shows that the veteran filed a formal claim on September 21, 
1994, and that he was diagnosed with impotence and testicular 
atrophy meeting the requirements of 38 C.F.R. 
§ 3.350(a)(1)(a), his claim for an earlier effective date 
must be denied.  

In reaching this decision, the Board has considered whether 
an effective date earlier than September 21, 1994 is 
warranted under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  Under 
those provisions, a retroactive evaluation of disability 
resulting from a disease later service connection on the 
basis of new and material evidence from the service 
department may be provided.  In this case, however, although 
additional records from the service department were submitted 
since the last final disallowance of his claim in 1981, an 
earlier effective date is not warranted since the award of 
service connection was not based on the new service 
department records.  Although the additional records obtained 
from the service department contained an 1968 diagnosis of 
impotence, subsequent VA and private medical records showed 
that his genitourinary system was normal and that he had 
sired four children without any apparent neurological 
problems since 1965.  At the time of the 1981 decision, 
although the veteran experienced sexual difficulty or 
erectile dysfunction, those problems did not necessarily 
equate with impotence or testicular atrophy.  Therefore, the 
addition of the 1968 Army hospital examination report did not 
provide a new factual basis on which to reopen the veteran's 
claim.  Rather, the decision to reopen was based on VA 
medical opinions offered in the 1990's.  Thus, the additional 
1968 Army hospital examination report submitted by the 
veteran does not provide a basis for an effective date 
earlier than September 21, 1994.

The Board has also considered the holding in Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  In that case, the Federal 
Circuit held that a grave procedural error involving the duty 
to assist could vitiate the finality of the adjudication of a 
claim of service connection.  The analysis rested on three 
factors: (1) the assistance sought was specifically 
requested; (2) the failure to notify the claimant that the 
requested assistance, in that case the obtaining of certain 
service medical records, had not been successful; and (3) 
that the service medical records are of special importance in 
a claim for service connection.  Simmons v. West, 13 Vet. 
App. 501, 506-07 (2000).  Based on the above facts, the Board 
finds that any failure to obtain the 1968 Army hospital 
examination report did not constitute the type of "grave 
procedural error" necessary to vitiate the finality of the 
prior claim for service connection for loss of use of a 
creative organ.  The Board notes that the Federal Circuit, in 
the case of Cook v. Principi, 275 F.3d 1365, No. 00-7717, 
2002 U. S. App. LEXIS 164 (Fed. Cir. Jan. 4, 2002)( en banc), 
granted a petition to rehear the appeal en banc to consider: 
(1) whether the decision in Hayre should be overruled insofar 
as that case holds that the existence of "grave procedural 
error" renders a VA decision non-final and (2) whether, if 
Hayre is overruled in this respect, a failure of the 
Secretary to assist the veteran under the law and regulations 
applicable at the time can constitute clear and unmistakable 
error (CUE) under 38 U.S.C.A. § 5109A.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed Cir. 2001).  

In view of the foregoing, the requirements for an effective 
date for the award of service connection for impotence and 
special monthly compensation for loss of use of a creative 
organ, prior to September 21, 1994, have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Clear and unmistakable error has not been demonstrated in a 
February 1981 rating decision.

An effective date prior to September 21, 1994, for the grant 
of service connection for impotence and special monthly 
compensation for loss of use of a creative organ, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

